UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2079


IN RE:   MYKAL S. RYAN; HELEN E. RYAN; JOHN J. RYAN, JR,

                Petitioners.



                On Petition for a Writ of Mandamus.
                    (08-50805-FJS; 10-05026-FJS)


Submitted:   December 20, 2011               Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mykal S. Ryan, Helen E. Ryan, John J. Ryan, Jr., Petitioners Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mykal S. Ryan, Helen E. Ryan, and John J. Ryan, Jr.,

petition      for   a    writ   of    mandamus       and    other    injunctive         relief

seeking        an       order        from      this         court         directing        the

disqualification/recusal of the bankruptcy court judge presiding

over    the    underlying       bankruptcy        proceeding,        as    well    as   other

relief.       We conclude that the Ryans are not entitled to mandamus

relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary        circumstances.            Kerr    v.    United       States

Dist.     Court,      426 U.S. 394,   402     (1976);        United       States      v.

Moussaoui,      333 F.3d 509,    516-17       (4th    Cir.    2003).         Further,

mandamus      relief     is    available      only    when    the    petitioner         has   a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              The relief sought by the Ryans is not available by way

of mandamus.            Accordingly, we deny the petition for writ of

mandamus.       We deny the Ryans’ motion for injunctive relief, and

we   dispense       with    oral     argument     because      the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                              2